Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 5, 2021 has been entered.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Status of Claims
Claims 1, 3 – 5, 7, 8, 10 – 20, 21, and 22 have been amended.
Claims 2 and 9 have been cancelled.
No claims are new.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3 – 8, and 10 – 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
In regards to claims 1, 8, and 15, the Examiner asserts that “measuring result interface” is considered to be new matter.  Referring to ¶ 108 of the specification, wherein the components that comprise the interface module are recited, the Examiner asserts there is no support for “measuring result interface” in ¶ 108 or anywhere else in the specification.  The Examiner asserts that the fucntions that the “measuring result interface” is responsible for performing is disclosed to be a “WIFI/bluetooth” interface and not a “measuring result interface.”
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3 – 8, and 10 – 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With regards to claims 1, 8, and 15, the Examiner is uncertain as to how the processor is receivign a fault message.  The limitation recites that the fault message is received through the interface module.  However, the Examiner asserts that the interface module is only comprised of one or more of the various recited components, i.e. onboard interface, fault report interactive interface, measuring result interface, and software interface, wherein the onboard interface comprises one or more of a real-time fault, an ACMS fault, QAR data, and a fault maintenance sheet.  As a result, the interface module is comprised of, for example, only a measuring result interface between the system and a measuring tool or a measuring equipment configured to receive a measuring result of the measuring tool or the measuring equipment.  As such, the interface module never receives or collects information concerning a fault and, therefore, the processor would never receive the fault message through the interface module.  Although the claim does recite that the fault report interactive interface receives a fault report, the Examiner asserts that the manner in which the claim has been presented the fault report interactive interface is not required to comprise the interface module and, accordingly, a fault report is never received, created, or generated by the interface module.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3 – 8, and 10 – 23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite receiving a fault message; making a troubleshooting decision according to the fault message; determining whether the fault is a retainable or non-retainable fault; if the fault is retainable, determining an occurrence probability for a non-retainable fault developed by a fault associated part during a retention period of the fault; calculate a field maintenance cost and fault retention cost; compare the fault retention cost against the field maintenance cost; based on the results of the comparison decide on whether field maintenance should be performed or whether to continue a flight; and reciting the mathematical calculation that is implemented for determining whether the fault should be retained or not.  The invention is directed towards both “Mental Processes” and “Certain Methods of Organizing Human Activities” as it is directed towards steps that can be performed in the human mind, e.g., based on a fault and cost analysis, determining whether maintenance should be performed or whether a product should continue to be used.
The limitations of receiving a fault message; making a troubleshooting decision according to the fault message; determining whether the fault is a retainable or non-retainable fault; if the fault is retainable, determining an occurrence probability for a non-retainable fault developed by a fault associated part during a retention period of the fault; calculate a field maintenance cost and fault retention cost; compare the fault retention cost against the field maintenance cost; based on the results of the comparison decide on whether field maintenance should be performed or whether to continue a flight; and reciting the mathematical calculation that is implemented for determining whether the fault should be retained or not are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (modules and unit).  That is, other than reciting modules and unit nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the aforementioned modules and unit in the context of this claim encompasses the user receiving fault messages, performing a cost analysis, and determining whether maintenance should be performed or whether the product should continue to be used.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of modules and unit, then it falls within the “Mental Processes” and “Certain Methods of Organizing Human Activities” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – using modules and unit to receive, decide, and perform cost calculations. The modules and unit in the steps are recited at a high-level of generality (i.e., using modules and unit to perform the insignificant extra solution activity of receiving and providing information and generically reciting at a high level of generality a cost calculation which the decision will be based on) such that it amounts no more than mere instructions to apply the exception using a modules and unit.  Although the claims have been amended to recite an “interface module,” the Examiner asserts that the interface module is only comprised of one or more of the various recited components, i.e. onboard interface, fault report interactive interface, measuring result interface, and software interface, wherein the onboard interface comprises one or more of a real-time fault, an ACMS fault, QAR data, and a fault maintenance sheet.  In light of how the module has been presented and only requiring one or more of the recited elements, the Examiner asserts that the claimed invention amounts to simply a human referring to an interface in order to look up information and making the decision of whether or not to retain a fault in as much the same way that a user can simply refer to a log book that has been provided using pen and paper, based on the written information, mentally determine or determine using pen and paper as to whether or not a fault should be retained.  This is evidenced by the fact that despite the lengthy description associated with the “interface module,” the limitation can simply be nothing more than a display screen displaying information or simply providing a user with a sheet of paper (or the like) of information, since the onboard data can simply be a fault maintenance sheet.  The manner in which the claimed elements have been presented results in the invention not fully integrating the various technological components together in order to demonstrate that the system is communicating information with itself in order to perform the analysis of whether or not a fault should be retained based on real-time data that is being collected and analyzed. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of receiving a fault message; making a troubleshooting decision according to the fault message; determining whether the fault is a retainable or non-retainable fault; if the fault is retainable, determining an occurrence probability for a non-retainable fault developed by a fault associated part during a retention period of the fault; calculate a field maintenance cost and fault retention cost; compare the fault retention cost against the field maintenance cost; based on the results of the comparison decide on whether field maintenance should be performed or whether to continue a flight; and reciting the mathematical calculation that is implemented for determining whether the fault should be retained or not amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  
Additionally:
Claims 3, 10, and 17 are simply directed towards describing the list of potential items that could be used in the calculations.
Claims 4, 11, 18, and 21 are simply directed towards the mental process of making a decision based on a probability calculation and further using a weighted value.
Claims 5, 12, 19, and 22 are simply directed towards describing a cost equation and its variables.
Claims 6, 13, and 23 are simply directed towards describing factors that are considered that affect the decision.
Claims 15, 16 are simply directed towards identifying a fault based on the fault message and providing a solution or recommendation.
In summary, the dependent claims are simply directed towards providing additional descriptive factors that are considered for making the decision discussed above.  Accordingly, the claims are not patent eligible.
Response to Arguments
Applicant’s arguments, see Pages 6 – 9, filed February 5, 2021, with respect to claims 1, 8, and 15 have been fully considered and are persuasive.  The rejections of claims 1, 3 – 8, and 10 – 23 have been withdrawn. 
Objection to the Specification 
The objection to the specification has been withdrawn due to amendments.
Rejections under 35 USC 112(b) 
The rejections under 35 USC 112(b) have been withdrawn due to amendments.
Rejection under 35 USC 101
The rejection under 35 USC 101 has been maintained and modified due to amendments.  The Examiner also asserts that the claimed invention, although lengthy, is not directed towards the improvement of technology, but simply directed towards the abstract idea of performing a cost analysis to determine whether a product should be serviced now or later.  Moreover, the applicant’s admitted technical solution further emphasizes the fact that the invention is not directed towards the improvement of technology, but directed towards a business practice, in this case, performing a cost analysis in order to lower operating costs while ensuring safety.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892 Notice of References Cited.
Atak et al. (Safety culture in an aircraft maintenance organization: A view from the inside); Feng et al. (An Optimization Method for Condition Based Maintenance of Aircraft Fleet Considering Prognostics Uncertainty); Hobbs et al. (Unsafe acts and unsafe outcomes in aircraft maintenance) – which are directed towards the management and safety of aircraft maintenance
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARDO ARAQUE JR whose telephone number is (571)272-3747.  The examiner can normally be reached on Monday - Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GERARDO ARAQUE JR
Primary Examiner
Art Unit 3689



/GERARDO ARAQUE JR/Primary Examiner, Art Unit 3689                                                                                                                                                                                                        2/25/2021